Citation Nr: 0837217	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date prior to September 20, 
2005, for the grant of a 10 percent disability rating for 
chondromalacia of the left knee.

4.  Entitlement to an effective date prior to September 20, 
2005, for the grant of a 10 percent disability rating for 
chondromalacia of the right knee.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.

The issues of entitlement to an effective date prior to 
September 20, 2005, for the grant of 10 percent disability 
ratings for chondromalacia of the left and right knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Following the issuance of an August 2006 statement of the 
case, the veteran did not file an adequate substantive appeal 
on the issues of entitlement to increased disability ratings 
for chondromalacia of the right and left knees within one 
year of the March 2006 notice letter of the February 2006 
rating decision on appeal, or within 60 days of the August 
2006 statement of the case.


CONCLUSIONS OF LAW

1.  The veteran did not perfect an appeal with respect to the 
issue of entitlement to an increased disability rating for 
chondromalacia of the left knee.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2008).

2.  The veteran did not perfect an appeal with respect to the 
issue of entitlement to an increased disability rating for 
chondromalacia of the right knee.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(West 2002); 38 C.F.R. § 20.200 (2008).  A Substantive 
Appeal must either indicate that all of the issues presented 
in applicable statement of the cases and supplemental 
statement of the cases are being appealed or must specify the 
particular issues being appealed.  It should also set out 
specific arguments related to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  38 C.F.R. § 20.202 (2008).  
The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302 (2008).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303 (2008).

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2008).

In the present case, the RO issued a February 2006 rating 
decision which granted separate 10 percent evaluations for 
chondromalacia of the left and right knees, effective 
September 20, 2005.  Correspondence from the veteran was 
received in April 2006 indicating disagreement with the 
disability ratings assigned; the veteran also expressed 
disagreement with the effective date assigned to the 
increases.  The RO issued a statement of the case in August 
2006 addressing only the issues of increased disability 
ratings for chondromalacia of the left and right knees.  In 
October 2006, the RO received the veteran's VA Form 9, 
substantive appeal, in which the veteran checked the box 
indicating that he had read the statement of the case and 
that he was only appealing the issues listed on the VA Form 
9.  Specifically, the veteran indicated that he was appealing 
the issue of "Effective Date of Service Connected 
Compensation."  A review of the veteran's written statement 
reflects that he did not disagree with the disability ratings 
assigned.  See VA Form 9 received October 17, 2006 (veteran 
states "It's not that I disagree with the percentage 
amount").  Rather, he was seeking an earlier effective date 
for the assignment of separate 10 percent disability ratings 
for his service-connected knee disabilities.  

The Board, on its own initiative, determined that there was 
no adequate substantive appeal validly filed on the issues of 
service connection for an anxiety disorder and for scoliosis.  
In compliance with 38 C.F.R. § 20.101, in July 2008, the 
Board notified the veteran of this jurisdictional defect and 
provided him a period of 60 days to respond.  Sixty days has 
now passed and no response from the veteran has been 
received.

The veteran's duly filed VA Form 9 substantive appeal only 
spoke to the issue of the effective date assigned to the 
grant of increased disability ratings for the left and right 
knee disabilities.  As for the issue of entitlement to 
increased disability ratings, the veteran expressly indicated 
that he was not seeking appellate review of the percentage 
amounts assigned to his disabilities.  No other document 
filed by or on behalf of the veteran within the time limits 
specified at 38 C.F.R. § 20.302 constitutes or closely 
approximates the requirements for a valid substantive appeal 
as defined at 38 C.F.R. § 20.202.  Without a valid and timely 
substantive appeal, the Board does not have jurisdiction over 
these issues in accordance with 38 C.F.R. § 20.200; 
therefore, the claims of entitlement to increased disability 
ratings for chondromalacia of the right and left knees) must 
be dismissed.


ORDER

The veteran did not submit a timely substantive appeal and 
the issue of entitlement to an increased disability rating 
for chondromalacia of the left knee, currently evaluated as 
10 percent disabling, is dismissed for lack of jurisdiction.

The veteran did not submit a timely substantive appeal and 
the issue of entitlement to an increased disability rating 
for chondromalacia of the right knee, currently evaluated as 
10 percent disabling, is dismissed for lack of jurisdiction.


REMAND

A February 2006 RO rating decision granted increased 
disability ratings for the veteran's service-connected 
chondromalacia of the left and right knees, assigning 
separate 10 percent evaluations, effective September 20, 
2005.  In April 2006, the veteran submitted a written 
statement in which he stated that he did not agree with the 
percentage amount assigned and that the "effective date [for 
the increases in his disability ratings] should have been 
1986 and not 2006 [sic]."  He reiterated his contention for 
an earlier effective date for the increases in his bilateral 
knee disability in his October 2006 VA Form 9.  

The Board is of the opinion that the April 2006 statement can 
be construed as expressing disagreement and a desire for 
appellate review regarding the February 2006 assignment of an 
effective date of September 20, 2005, for the grant of 
increased disability ratings for chondromalacia of the left 
and right knees.  38 C.F.R. § 20.201 (2007).  Therefore, the 
Board finds that the veteran has filed a timely notice of 
disagreement.  The United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to the issues of entitlement to an effective date 
prior to September 20, 2005, for the grant of 10 percent 
disability ratings for chondromalacia of the left and right 
knee.  38 C.F.R. § 19.26 (2007).  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal as to these issues. 




Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative, if any, a statement of the 
case as to the issues of entitlement to an 
effective date prior to September 20, 
2005, for the grant of 10 percent 
disability ratings for chondromalacia of 
the left and right knee.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2007).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


